19 A.3d 476 (2011)
206 N.J. 102
In the Matter of Nathan SNYDER, an Attorney at Law (Attorney No. XXXXXXXXX).
D-115 September Term 2010, 068403
Supreme Court of New Jersey.
June 3, 2011.

ORDER
NATHAN SNYDER of VOORHEES, who was admitted to the bar of this State in 1990, having been ordered by this Court on June 2, 2010, to perform three-way reconciliations of his attorney trust accounts on a monthly basis for a period of six months, after which the Court would dismiss the complaint in District Docket No. XIV-2008-0486E;
And the Office of Attorney Ethics having reported to the Court that respondent has complied with the conditions set forth in the Court's Order, and good cause appearing;
It is ORDERED that the formal complaint in District Docket No. XIV-2008-0486E, is hereby dismissed.